UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8‑K/A Amendment No. 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 20, 2011 BARRETT BUSINESS SERVICES, INC. (Exact name of registrant as specified in charter) Maryland (State or other jurisdiction of incorporation) 0-21886 (SEC File Number) 52-0812977 (IRS Employer Identification No.) 8100 N.E. Parkway Drive, Suite 200 Vancouver, Washington 98662 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 828-0700 Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule425 under the Securities Act (17
